Case: 2:21-cv-00484-MHW-EPD Doc #: 4 Filed: 02/24/21 Page: 1 of 1 PAGEID #: 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Candace D. Mitchell,

Plaintiff, Case No. 2:21-cv-484
V. Judge Michael H. Watson
Commissioner of Social Security, Chief Magistrate Judge

Preston Deavers
Defendant.

ORDER

On February 4, 2021, Chief Magistrate Judge Preston Deavers issued a
Report and Recommendation (“R&R”) recommending the Court deny Plaintiff's
application for leave to proceed in forma pauperis. R&R, ECF No. 3. The R&R
notified Plaintiff of her right to object and of the consequences for failing to do so.
Id. at 3-4. Specifically, the R&R wamed Plaintiff that a failure to timely object
would result in the waiver of the right to de novo review by the Undersigned as
well as a right to appeal the decision of the Undersigned adopting the R&R. The
time for objecting has passed, and Plaintiff filed none. Accordingly, the Court
ADOPTS the R&R and DENIES Plaintiffs application to pay the filing fee.

Plaintiff is DIRECTED to pay the filing fee within thirty days, or the Court

will dismiss this case for lack of prosecution.

IT IS SO ORDERED. buch Ah tn,

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT
